Citation Nr: 1600305	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  10-31 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for depressive disorder (psychiatric disability) prior to November 15, 2007, and higher than 70 percent thereafter.

2.  Entitlement to an effective date earlier than November 15, 2007, for the award of a combined schedular 100 percent disability rating for the Veteran's service-connected disabilities.

3.  Entitlement to an effective date earlier than April 5, 2007, for the award of service connection for coronary artery disease.

4.  Entitlement to an effective date earlier than July 17, 2007, for the award of service connection for hypertension.

5.  Entitlement to an effective date earlier than July 17, 2007, for the award of service connection for abdominal aortic aneurysm.

6.  Entitlement to an effective date earlier than May 3, 2007, for the award of service connection for peripheral artery disease of both lower extremities.

7.  Entitlement to an effective date earlier than March 21, 2008, for the award of a 20 percent rating for cervical strain with headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to April 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO).  An April 2008 rating decision awarded an increased rating for depressive disorder effective November 15, 2007.  An August 2008 rating decision granted service connection for coronary artery disease, hypertension, and abdominal aortic aneurysm and continued the prior denial of service connection for right hip pain.  Finally, a December 2008 rating decision granted service connection for peripheral artery disease of the lower extremities, recharacterized the Veteran's cervical strain to include headaches and increased that rating, granted TDIU and basic eligibility to Dependents' Educational Assistance, continued the rating for alopecia areata, reopened and continued the denial of service connection for right hip pain, and denied the Veteran's claim to establish his stepson as a helpless child.

The issue of an earlier effective date for the schedular 100 percent rating is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Throughout the appeals period, the Veteran's psychiatric disability has been characterized by depression, irritability, anger, sleep impairment, and suicidal ideation cause occupational and social impairment with deficiencies in work, judgment, and mood.



CONCLUSIONS OF LAW

1.  As of February 21, 2007, the criteria for a rating of 70 percent, but no higher, for psychiatric disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2015).

2.  The criteria for a rating higher than 70 percent for psychiatric disability have not been met during the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9440 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.

Next, VA has a duty to assist the Veteran in the development of the claim, which includes assisting in the procurement of service treatment records and pertinent treatment records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating-Psychiatric Disability

Service connection was originally granted for anxiety and depression in a December 2004 rating decision.  At that time, a 50 percent rating was assigned effective May 1, 2003.  The Veteran did not appeal this rating decision or submit additional material evidence within one year of its issuance.  Thus, it became final.  See 38 C.F.R. §§ 3.156(b), 20.1103.

In February 2007, VA sought an examination to determine the then-current severity of the Veteran's psychiatric disability.  In a March 2007 rating decision, the Veteran's 50 percent rating for psychiatric disability was continued.  The Veteran appealed this rating decision.  In an April 2008 rating decision, the Veteran's rating for depressive disorder was increased to 70 percent effective November 15, 2007, the date of his VA examination in which he reported suicidal ideation every day.  

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

Adjustment disorder with anxiety and depression is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9440.

The next higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms; however, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Id.

In February 2007, the Veteran underwent a VA examination in conjunction with this claim.  At that time he complained of irritability and impatience, crying about twice a month, a decrease of sexual activity, low energy and motivation, poor sleep at night and excessive sleeping during the day, poor appetite, a weight loss of 25 pounds in the prior 6 months, and difficulties with concentration and short-term memory.  The veteran states that he lost things frequently.  He had frequent suicidal ideation but never made an attempt.  His affect was flat and his hair was somewhat unkempt.  He sat listlessly throughout the interview and was rather indifferent to the questions asked.  His eye contact was poor.  He reported limited contact with his family of origin.  He last saw them seven years prior.  He would initiate telephonic contact on birthdays and holidays.  The Veteran's first marriage ended after twenty years.  He was arrested for domestic violence and sexual assault.  His adult son was in the Air Force, and he saw him occasionally.  He stated that he usually slept through most of his visits with his two minor children.  He had been married to his second wife for two years, and they lived with her two sons.  He stated that he had worked as a security guard for six months after discharge until he had a heart attack and was laid off for medical reasons.  He stated that he currently helped out with his wife's auto detailing business and had last work full time for others in 2006.  He reported submitting employment applications around town but had not gotten any response from employers.  He enjoyed movies and the internet stating that he looked at electric cars, not pornography.  He no longer ran or rode his motorcycle, two activities that he previously had enjoyed.  He did not have any friends nearby.  He stated that he had had a childhood friend in New Jersey, but had become angry with him for not being supportive following the Veteran's divorce from his first wife.  

The Veteran smoked cigarettes regularly, but rarely drank.  A mental status examination found the Veteran fully oriented with full range of affect and indifferent mood.  His thought process was linear and goal-directed with no evidence of psychosis.  His speech was normal in rate and rhythm.  His eye contact was poor.  His judgment and insight were impaired.  His memory and concentration were diminished.  He admitted to fairly frequent, vague suicidal ideation with no specific plans and no attempts.  Although a veteran's rating on the Global Assessment of Functioning (GAF) scale is not dispositive, the Board notes that the Veteran's assigned GAF score of 40 indicates some impairment in reality testing or communication OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  This examiner noted that the Veteran was currently working part time for his wife and found that there was no indication that the Veteran's anxiety or mild depression would preclude his ability to work.  The Veteran's symptoms, however, had had a severe impact on his ability to relate to his siblings and were causing marital stress and parenting problems.  The Veteran's judgment was affected by his mood, and he continued to have problems with anger.

In a May 2007 notice of disagreement, the Veteran and his wife described his current psychiatric symptoms as depression; extreme mood swings; anger; cognitive deficits; despair; feelings of hopelessness/worthlessness; poor memory, concentration, and impulse control; negativity; preoccupation with negative events and failure; anger/irritability; episodes of violence, including a history of violence against his ex-wife; sleep difficulties; fatigue; lack of motivation; loss of interest in hobbies; loss of appetite; bouts of crying; neglect of personal hygiene; excessive spending; passive thoughts of death; and preoccupation with sex, including pornography.  This resulted in significant marital, familial, and financial consequences.  The Veteran had worked for his wife's business from 2004 until August 2006 but had otherwise been unemployed since 2004.  Additionally, they described a "nervous breakdown" over Easter weekend in April 2007 wherein he became extremely agitated, cursing, throwing things, yelling, and slamming his wife into the door.  He slept in his truck for two days until his wife allowed him to return home and now denied any recollection of the things he did or said.  His wife reported that similar explosive episodes happened every six to eight months, but were usually less severe.

In a claim received in October 2007, the Veteran claimed entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), specifically due to depression, heart condition, and peripheral vascular disease.

The Veteran underwent a VA examination on November 15, 2007, in conjunction with this claim.  At that time the Veteran reported lack of motivation; anger and irritability with his wife and children that manifested verbally a few times a week; excessive sleeping (14 or more hours in a 24-hour period) yet he still felt fatigued; weekly episodes of crying lasting up to a half hour; persistent feelings of hopelessness and worthlessness; and daily suicidal ideation without accompanying acts.  He did not indicate any intention for self-harm at this examination.  His wife stated that the Veteran had no will to live or desire to do anything.  Her attempts at motivating him created conflict.  She also reported that the Veteran had episodes of not remembering what he had done for periods ranging from hours to days.  His father was deceased, but his mother was still alive.  He stated that they rarely spoke, but got along.  He reported a satisfactory relationship with his siblings and half-siblings.  He was married to his second wife since July 2005 and described their relationship as all right despite a few-days' separation around Easter 2007 following an argument.  The Veteran had limited contact with his three children from his first marriage and no contact with his child from a non-marital relationship.  He also had two stepchildren through his current wife.  

The Veteran last worked in May 2004 and stopped working following his heart attack.  He attempted working at his wife's business, but she reported that he was not "productive and dependable."  In regard to activities of daily living, the Veteran managed his own personal hygiene and grooming.  His appearance at the examination was clean and casual.  He was partially, recently unshaven.  The Veteran's participation in activities of daily living was limited by his physical health problems.  The Veteran reported that he did not have any local friends, but he and his wife did have one set of local friends but he stated that he was not interested in doing things with them.  He demonstrated a loss of interest in activities formerly enjoyed.  Overall, the Veteran's inappropriate behavior related to his anger and irritability, which manifested verbally, occurring a few times a week, mostly with his family, and was mild to moderate in degree.  The Veteran rarely used alcohol and denied use of illicit drugs.  He smoked cigarettes.  This examiner found that the Veteran had not had any remissions in his service-connected mental health condition since the rating examination.  A mental status examination found that the Veteran was fully oriented.  His memory was intact.  His speech was normal in rate and volume.  He generally spoke just in response to the examiner's questions and tended to let his wife speak for him.  His thought process was adequate in terms of his actual responses to the examiner's questions.  His continuity of thought was goal directed.  His thought content contained no suicidal or homicidal ideation at the time of the examination.  There were no delusions, ideas of reference or feelings of unreality.  The Veteran's abstract ability was satisfactory.  His concentration was intact.  His mood, as evaluated by the examiner, was depressed, and his range of affect was restricted.  He appeared lethargic.  His judgment was intact.  His insight was limited.  He was assigned a GAF score of 40.  This examiner changed the Veteran's diagnosis from adjustment disorder to depressive disorder.  As both conditions are rated under the General Rating Formula for Mental Disorders, this change does not affect the Veteran's rating.

Based on the above, the Board finds that Veteran's psychiatric disability most nearly approximates the criteria for a 70 percent evaluation throughout the rating period.  Specifically, his symptoms of depression, irritability, anger, sleep impairment, and suicidal ideation cause occupational and social impairment with deficiencies in work, judgment, and mood.  See 38 C.F.R. § 4.130, Diagnostic Code 9440.  Overall, the record reveals evidence of occupational and social impairment with deficiencies in most area, including work, judgment, and mood, due to the symptoms discussed above. 

In terms of social impairment, the evidence shows that the Veteran was able to maintain relationships with his wife and some of his family members, but these relationships were strained at times.  Thus, the Board determines that a 70 percent evaluation is appropriate for the entirety of the claim period.

A higher evaluation of 100 percent is not warranted as the record does not show total social impairment.  The Veteran did not display psychiatric symptoms indicative of a 100 percent rating (such as gross impairment in thought processes or communication, persistent delusions, or hallucinations, persistent danger of hurting oneself or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name).  Although the Veteran reported frequent thoughts of death or suicide, he maintained that he had not acted on these thoughts and would not do so because of his wife.  Significantly, he had a generally good relationship with his wife and stepsons.  He had inconsistent reports of his relationships with his siblings and his biological children.  His ability to maintain those relationships belies a finding of total social impairment.  Moreover, although noting significant impairment, the medical evidence of record does not contain a finding of total social impairment due to his psychiatric symptoms.

In sum, the record does not support a finding that the Veteran's psychiatric disability has caused total occupational and social impairment.  Taking into account all of the medical evidence of record, the Board finds that the Veteran's psychiatric disability most nearly approximates the criteria required for a 70 percent rating throughout the claim period.  The Board determines that the evidence supports an award of a 70 percent rating, but no more, prior to November 15, 2007, and is against the assignment of a rating in excess of 70 percent thereafter.  38 C.F.R. § 4.7.  Thus, a 70 percent evaluation is warranted throughout the claim period.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as total social impairment, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In his May 2007 notice of disagreement, the Veteran reported that his disabilities rendered him unable to work.  This was accepted as a claim of entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU), which was granted in a December 2008 rating decision, effective May 3, 2007, the date of that claim.  

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total disability rating based on individual unemployability (TDIU) is considered an element of rating claims when raised by the record.  Throughout the claim period, the Veteran has argued that his psychiatric symptoms impaired and then prevented employment.  As such, the issue of TDIU is raised in conjunction with his claim for a higher rating, which consists of a period of several months prior to the current award of TDIU.  The Veteran's 70 percent rating for psychiatric disability is sufficient to meet the threshold percentage requirements for TDIU for the entirety of this period.  See 38 C.F.R. § 4.16(a) (setting the schedular requirements for TDIU consideration at a disability evaluation of 60 percent or more for a single service-connected disability).

The issue becomes whether the Veteran has been unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities for this period.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In this case, the Veteran reported that he had not worked full time since shortly after his separation from service.  He had then worked for his wife's business until 2006.  Although probative, the Veteran's unemployment itself is not conclusive evidence of unemployability.  Indeed, the February 2007 examiner specifically found no indication that the Veteran's psychiatric disability would preclude his ability to work.  As the record does not show that the Veteran is unemployable due to his service-connected psychiatric disability prior to May 3, 2007, a total rating based on unemployability is not warranted for that period.


ORDER

Prior to November 15, 2007, a rating of 70 percent, but no higher, for psychiatric disability is granted.

As of November 15, 2007, a rating higher than 70 percent for psychiatric disability is denied.


REMAND

As noted above, an August 2008 rating decision granted service connection for coronary artery disease, hypertension, and abdominal aortic aneurysm.  In addition, a December 2008 rating decision granted service connection for peripheral artery disease of the lower extremities, recharacterized the Veteran's cervical strain to include headaches and increased that rating, granted TDIU and basic eligibility to Dependents' Educational Assistance, continued the rating for alopecia areata, reopened and continued the denial of service connection for right hip pain, and denied the Veteran's claim to establish his stepson as a helpless child.  As a result of the December 2008 decision, a TDIU was granted from May 3, 2007, to November 15, 2007.  A combined 100 percent schedular rating was assigned effective November 15, 2007.

In his July 2009 notice of disagreement (NOD), the Veteran's representative argued that the Veteran's total (100 percent) combined rating should go back to May 1, 2003, the day after the Veteran's separation from service.  Although the RO correctly construed this as an NOD with the effective date of the combined 100 percent rating, the statement should have been construed as an NOD to the effective dates assigned for the awards of service connection and increased ratings in the August and December 2008 rating decisions.  Indeed, in the notice of disagreement, it was specifically noted, "We submit all [d]isabilities constituting 100% Compensation existed on ac[tive ]du[ty], continued to plague the Veteran and should be 100% compensable from 2003-May-01."

Because the issues of earlier effective dates for the awards of service connection for coronary artery disease, hypertension, abdominal aortic aneurysm, and peripheral artery disease of the lower extremities, as well as for the award of an increased rating for cervical strain with headaches, are inextricably intertwined with the issue of an earlier effective date for the combined schedular 100 percent disability rating, the issue on appeal is not ripe for final appellate consideration.  The current statement of the case does not specifically address these underlying issue; thus, a statement of the case must be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including issuance of statements of the case, regarding the issues of entitlement to earlier effective dates for the awards of service connection for coronary artery disease, hypertension, abdominal aortic aneurysm, and peripheral artery disease of the lower extremities, as well as for the award of an increased rating for cervical strain with headaches.  The Veteran and his representative should be clearly advised of the need to file a substantive appeal if he wishes to complete an appeal on any of these issues.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


